

113 S1695 IS: To designate a portion of the Arctic National Wildlife Refuge as wilderness.
U.S. Senate
2013-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1695IN THE SENATE OF THE UNITED STATESNovember 13, 2013Ms. Cantwell (for herself and Mr. Kirk) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo designate a portion of the Arctic National Wildlife Refuge as wilderness.1.Designation of portion of
			 Arctic National Wildlife Refuge as wildernessSection 4 of the National Wildlife Refuge
			 System Administration Act of 1966 (16 U.S.C. 668dd)
			 is amended by adding at the end the following:(p)Designation of
				certain land as wildernessNotwithstanding any other provision of
				this Act, a portion of the Arctic National Wildlife Refuge in Alaska comprising
				approximately 1,559,538 acres, as generally depicted on a map entitled
				Arctic National Wildlife Refuge—1002 Area. Alternative E—Wilderness
				Designation, October 28, 1991 and available for inspection in the
				offices of the Secretary, is designated as a component of the National
				Wilderness Preservation System under the Wilderness Act (16 U.S.C. 1131 et
				seq.)..